STEPHENS, Chief Justice.
The issue to be decided by this appeal is whether the Court of Appeals correctly re*597versed the Jefferson Circuit Court to grant a summary judgment in favor of movant. We hold that it did, and accordingly affirm the Court of Appeals.
The facts are not in dispute. On December 13,1984, the movant was seriously and permanently injured in a traffic accident while a passenger in an automobile driven by his cousin, Douglas R. Cloyd. Cloyd had automobile liability insurance coverage under a policy with Commercial Standard Insurance Company of Fort Worth, Texas. Attempts were made over a period of months to obtain a settlement, until finally, on November 12, 1985, movant received a letter from the Kentucky Insurance Guarantee Association, informing him of Commercial Standard’s insolvency. As mov-ant’s mother owned automobile insurance with respondent, notice was forwarded to them on January 9, 1986 of Commercial Standard’s insolvency and of the possibility of a claim pursuant to the uninsured motorist coverage which she maintained with her policy.
As an attempt to avoid liability for the claim, respondent sought a declaration of rights in Jefferson Circuit Court. Although respondent maintains that movant failed to comply with the notice provisions of the policy, and thus obviated its responsibility to pay, the Jefferson Circuit Court disagreed. The trial court held, as a matter of law, that movant had notified respondent in a timely manner, within the terms of the policy. On appeal, the Kentucky Court of Appeals reversed, finding rather that the opposite was true. The Court of Appeals held the notice given was not timely, and thus there was no coverage. We granted discretionary review, and affirm the decision of the Court of Appeals.
The relevant notice provisions of the policy provide:
In the event of an accident or loss, written notice containing particulars sufficient to identify the insured and also reasonably obtainable information with respect to the time, place and circumstances thereof, and the names and addresses of the injured and of available witnesses, shall be given by or for the insured to the company or any of its authorized agents as soon as practicable. (emphasis added).
The language of the policy is clear and unambiguous. It requires notice to be given to the company whenever an accident or loss occurs. No mention is made of a claim against the company, simply accidents or losses. Further, the insurance company demanded this notice “as soon as practicable”. The accident occurred on December 13,1984, yet Farm Bureau was not informed until January 9,1986, over a year later. By that time, the value of investigating the scene would be lost. Places change and people disappear or forget. No doubt the phrase “as soon as practicable” contemplated when the insured was out of intensive care, rather than when he was out of other payment options.
Although it depends upon the circumstances of each case to determine whether notice has been given “as soon as practicable”, Marc Blackburn Brick Co. v. Yates, Ky., 424 S.W.2d 814 (1968), at a certain point it becomes untimely as a matter of law. It is unnecessary in this case to map out that actual point, because it is clear that 13 months has gone safely beyond what could be considered timely.
Movant argues that until he learned of the insolvency of Commercial Standard, there was no need to notify respondent because respondent had no liability. It was only after certain notice had been received, by either the letter from the Kentucky Insurance Guarantee Association on November 12, 1985, or the answer in the civil action against Douglas Cloyd on January 2, 1986. In relation to either of these dates, movant asserts, the January 9, 1986 notice to respondent would certainly be timely. We disagree. Although movant's analysis would be entirely logical had the plain language of the policy demanded timely notice of a claim, it is not an appropriate conclusion for the case at bar. The notice provisions for the uninsured motorist coverage owned by movant’s mother state plainly that “in the event of an accident or loss ” notice should be given to the company “as soon as practicable.” Surely thirteen *598months from the time of the accident on December 13, 1984, to the time of the notification on January 9, 1986, is not as soon as practicable.
Certainly it is well settled in Kentucky that “[i]f the contract language is ambiguous, it must be liberally construed to resolve any doubts in favor of the insured.” Wolford v. Wolford, Ky., 662 S.W.2d 835, 838 (1984). Nevertheless, the language of Mary Shipley’s policy with Farm Bureau was not ambiguous. The provision clearly required notification of the company of the accident itself, not merely claims resulting therefrom. It is reasonable to assume that the language “as soon as practicable” was used to account for policyholders who were injured and unable to notify the company of an accident for a few days or perhaps weeks. There is no indication, however, from the facts of this case, that movant was incapacitated such that he was physically unable to notify respondent for over a year.
Therefore, the plain language of the policy must guide us. We hold that, as a matter of law, the notice movant gave to respondent of an accident with an uninsured motorist was too late to be considered timely within the reasonable confines of movant’s mother’s uninsured motorist policy.
The decision of the Court of Appeals is affirmed.
GANT, STEPHENSON and VANCE, JJ., concur.
WINTERSHEIMER, J., dissents in a separate opinion in which LAMBERT and LEIBSON, JJ., join.